Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of September 2, 2022 has been received and entered.  With the entry of the amendment, claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 112

The rejection of claims 1-20  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendments and arguments provided September 2, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104923254 (hereinafter ‘254) in view of Luo, et al “Silver-Coated Copper Nanowires with Improved Anti-Oxidation Property as Conductive Fillers in Low-Density Polyethylene” (hereinafter Luo article).
Claims 1, 2, 3: ‘254 teaches a method to form a copper based precious metal catalyst (note 0009), where the method includes preparing a first solution (mixed solvent) including a dipolar aprotic organic compound (note use of dimethyl sulfoxide which would be DMSO as such a material as desired by present claim 2) (note 0010, 0013, 0056, 0068, 0074, for example, where since “mixed solvent” is used to disperse the copper nanowires, it is understood that the solvent would be prepared to be in mixed form or at least suggested to be in the mixed form before use for dispersion), adding copper nanowires to the first solution while under stirring (note 0068, 0074, for example, since the solvent is used to disperse the nanowires it is at least understood that the nanowires would be acceptably added to the mixed solvent (solution), note In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) and note the ultrasonic dispersion which would give stirring), preparing a second solution comprising a precious/noble metal (note 0011, 0049, 0058, claim 1, claim 5), and adding the second solution to the first solution with copper nanowires with  stirring, such that a replacement reaction occurs so that the a catalyst with a rich precious metal surface is obtained (that is the precious metal would be applied/coated onto the copper nanowire) (note 0024, 0060, 0068, 0074).  
(A) As to using silver (as desired by claim 3) as the oxidation resistant metal (noble metal) for the second solution, the solution being aqueous, and the specific addition of the second solution while maintaining stirring to coat the copper nanowires, Luo article teaches that it is desirable to coat copper nanowires with the oxidation resistant metal of silver to improve the anti-oxidation property of the copper, which coated nanowires can be used electrically conductive fillers (abstract, pages 7-8, for example). To coat the copper nanowires, the nanowires can be dispersed in liquid (here water) and a second solution of an aqueous solution of the silver (from AgNO3) formed, and then the second solution is added to the first copper nanowire solution under stirring (and at the least, while maintaining stirring during adding of the second solution) (note page 2), where the silver from the solution coats the copper nanowire with a substitution (replacement) reaction replacing copper with silver (note page 3).  The Examiner takes Official Notice that silver is a well known noble metal (As applicant has not traversed this position from the Office Action of June 2, 2022, it is understood to be agreed to).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘254 to specifically use silver as the noble metal for the second solution, provide the second solution as aqueous and add the second solution under (while maintaining) stirring to coat the copper nanowires as suggested by Luo article to provide a desirable oxidation resistant and conductive coated copper nanowire, since ‘254 indicates how it is desired to apply noble metal from solution to the copper nanowires with a replacement reaction, and Luo article indicates how the noble metal of silver is desirably applied to copper nanowires from solution with a substitution/replacement reaction, which gives desirable oxidation resistant coating and conductive material where the solution of the silver for the reaction can be aqueous and added to a copper nanowire containing liquid under stirring (while maintain stirring during the addition) to provide the reaction, and this gives a coated copper nanowire that ‘254 would indicate can be used as catalyst, and Luo article would indicate would have a further desirable use as a conductive filler.
(B) Further as to the adding of the copper nanowires to the first solution while maintaining the first solution at a predetermined temperature and adding the second solution to the first solution while maintaining the first solution at the predetermined temperature, ‘254 indicates providing the copper nanowires in the first solution and then heating to reflux and then adding the second solution and then heating for an etching process (note 0064, 0074, 0058, 0060, 0061), where heating to reflux is at 50-150 degrees C (note 0059). ‘254 does not give a specific temperature for the providing of copper nanowires to the first solution or the adding of the second solution.  Luo article also does not give a specific temperature for the forming of the copper nanowire dispersion or adding of the second solution (note page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify ‘254 in view of Luo article to (1) specifically provide that the adding the copper nanowires  and the adding the second solution is done with the first solution maintained at the predetermined temperature of room temperature (about 20-25 degrees C) with an expectation of efficient and predictably acceptable results, since no limitation as to temperature for adding is provided by ‘254 and Luo article, and by providing the temperature at room temperature, efficient repeatable processing can be provided without having to provide extra heat, or (2) specifically provide that the adding the copper nanowires  and the adding the second solution is done with the first solution maintained at the predetermined temperature of the reflux temperature of 50-150 degrees C with an expectation of predictably acceptable results, since ‘254 and Luo article don’t limit the temperature used for these steps and Luo article would indicate that acceptable heating of 50-150 degrees C can occur in the process, and thus by providing the adding the copper nanowires and adding the second solution is done with the first solution heated to 50-150 degrees C, the first solution would be provided as a temperature known to be usable in the process.
(C) As to the first solution consisting essentially of the dipolar aprotic organic compound, ‘254 provides a first solution comprising DMSO  (dipolar aprotic organic compound), for example, and also provides that the solution is of mixed solvent, where “good” solvents of toluene and/or chloroform also has to be present (0056, 0068, for example).  As noted in MPEP 2111.03(III), as to “consisting essentially of”:
 For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).
Here, the specification as filed generally teaches the desire to bypass the use of toxic or environmentally unfriendly reagents such as ammonia (paragraphs 0005, 0015).  However, the specification does not specifically exclude chloroform or toluene, or specifically define what would be “toxic or environmentally unfriendly reagents”.  Additionally, the specification as filed indicates that the first solution can have additional solvents, including water, ethanol, methanol, isopropyl alcohol, but is not limited to the specifically listed solvents (paragraph 0020).  Therefore, from a reading of the disclosure as filed, the invention would be understood to allow more solvents to be present, which would include toluene and chloroform, without materially affecting the basic and novel characteristics of the claimed invention, and the phrase “consisting essentially of” is treated as “comprising” as to this issue, and the solution of ‘254 with DMSO and also toluene and/or chloroform meets the claim requirements for the first solution.  Furthermore, in the amendment of September 2, 2022, applicant’s attorney has argued that ‘254 requires both a good solvent (toluene and/or chloroform) and a poor solvent (DMSO, etc.), while the present invention does not require this, and ammonia, toluene, and chloroform are all listed in the CDC’s Agency for Toxic Substances and Disease Registry (ATSDR) (note no copy of this document provided by applicant), and thus would be toxic reagents that applicant wants to exclude and not “food grade or otherwise environmentally friendly dipolar aprotic solvents”, and would be understood to be material that would materially affect the basic and novel characteristics of the claimed reaction, and thus would be excluded, as would ammonia, and also would not suggest that the “poor solvent” alone would be used.   The Examiner has reviewed these arguments, however, they do not rise to a showing that the introduction of toluene and/or chloroform would materially change the characteristic of applicant’s invention.  As noted above, applicant’s own specification indicates that additional solvent can be used in the first solution (and even specifically claims DMSO2 and methanol, in claim 15, for example). Applicant’s attorney indicates that toluene and chloroform are toxic by one standard (ATSDR), but it is not clarified that this would be the controlling standard of what would be a toxic reagent to be excluded (with no limiting of this in the disclosure as filed), with only one specific example of a toxic material that would be excluded (when using “consisting essentially of”) of ammonia, where most organic materials would have some degree of toxicity, including applicant’s own described materials for use, such as methanol, which has a well known toxicity to humans. Thus, toluene and/or chloroform are not shown to materially change the characteristics of applicant’s invention, as these would be solvents that would be present during plating, just as applicant allows for solvent during plating, including with some amount of toxicity.  While applicant’s attorney argues that the claimed invention allows plating without the “good solvents” of ‘254, the claim as worded is not limited to this.  As to the use of ammonia, ‘254 does not require this in the first solution.  Luo article describes ammonium hydroxide in the aqueous solution, but also initially describes how AgNo3 solution can be prepared with just water (page 2), and as well, as claimed, the second solution has no limits that exclude ammonium hydroxide, and ‘254 also does not require ammonia in the second solution.  Note as well, as to “food grade” in claims 5,6, as worded, only the dipolar aprotic organic compound has to be “food grade”, and other non-food grade materials could be in the first solution.
Claims 5,6: these claims are rejected for the same reasons as claim 1-3 above, where from claim 6, DMSO as used in claim 1 is understood to be an acceptable food grade dipolar aprotic organic compound, and the use of silver also suggested as discussed for claims 1-3 above.  Furthermore, if any specific degree of purity needed for “food grade”, it would have been obvious to use material as pure as possible to get only the material desired for use, which would give a food grade purity.
Claim 7: Luo article indicates providing a reaction time of 30 min (page 2) and diameter increase of 5-7 nm (page 3), where with a substitution reaction the thickness of silver would be understood to be more than 5-7/2 (or 2.5 to 3.5 nm thickness), since the underlying copper nanowire would be thinner as to copper thickness as atoms removed and replaced (note the original wire thickness page 3). ‘254 indicates the amount of noble metal provided can affect the amount applied/replaced (0060) and a longer reaction time can be provided (note 2 hours, 0068).  Therefore, it would have been obvious to optimize the amount applied by controlling conditions of coating, giving a desirable amount of conductivity, oxidation resistance, etc., and this would give a result in the claimed range.
Claim 8: as to the amount of copper nanowires added to the first solution, ‘254 notes using 1-10 mmol/L (note 0056), with given a mol. weight of copper of about 63.5 g/mol, would give about 0.06 to about 0.6 g/L of copper nanowires. From this amount and the solvent used, it is understood that that the amount in ‘254 would overlap the range claimed, or at least indicate the suggestion to optimize the amount, giving a value in the claimed range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘254 in view of Luo article as applied to claims 1-3 and 5-8 above, and further in view of CN 102277622 (hereinafter ‘622).
Claim 4:  As to the initial method of forming the copper nanowires, ‘622 teaches that a known method of making copper nanowires is providing an aqueous solution comprising sodium hydroxide, copper compound, ethylenediamine, and hydrazine, and keep at a temperature of 60-90 degrees C (a temperature in the claimed range) for 20-60 minutes (a pre-determined duration) to grow the copper nanowires, where stirring is also indicated (note 0013, 0033, for example, where either the translation is indicating stirring of the solution with all the materials, or at the least it would have been obvious to provide such stirring given the teaching of stirring and the desire to have a solution that has all the materials incorporated together for reacting).  ‘622 further teaches treating the formed copper nanowires with a replacement reaction with metal (note 0036).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘254 in view of Luo article to use the method of preparing the copper nanowires of ‘622 with the stirring an aqueous solution comprising sodium hydroxide, copper compound, ethylenediamine, and hydrazine at a temperature between 60-90 degrees C and maintaining this solution for a predetermined duration of time to grow the copper nanowires with an expectation of predictably acceptable results, since ‘254 is using copper nanowires for a replacement reaction with metal and ‘622 teaches how copper nanowires for such treatment can be formed.

Claim 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘254 in view of Luo article and ‘622 as applied to claim 4 above, as evidenced by Darms (US 4196144).
Claim 9: ‘254 in view of Luo article and ‘622 would provide the suggestion of features of claim 9, except the specific using methylsulfonylmethane (DMSO2) and solution preparing.  Note for (a), ‘622 would suggest these features as discussed for claim 4 above.  Note for (b) the solvent (DMSO used) solution would be prepared, and be consisting essentially of the DMSO for the reasons discussed for claim 1 above.  For (c) the suggestion would be provided the copper nanowires to the solvent solution under ultrasonic stirring (note ultrasonic at ‘254 at 0068, for example, and ‘622 at 0035), since at the least stirring during adding would efficiently provide the desired stirring as soon as possible.  For (d) Luo article would indicate preparing an aqueous solution of silver by dissolving a silver compound in water (page 2). For (e) adding the silver solution to the (c) solution and with stirring would be suggested as discussed for claim 1, and further while ‘254 does not specifically teach using ultrasonic stirring, since ultrasonic is shown as a known way to stir (note 0068 of ‘254), this would further have been a suggested predictably acceptable stirring method.  As to the temperatures in steps (c) and (e) note the discussion of temperatures for claim 1, where either (1) room temperature of 20-25 degrees would be suggested, or (2) a temperature of 50-150 degrees C suggested, and obvious to optimize from this range, giving a temperature value for (c) and (e) in the claimed range.
As to the step (b) features, ‘254 would provide a mixture of solvents including, for example, DMSO (note 0056).  Darms notes how dimethylsulphoxide (DMSO) and dimethylsulphone (another name for methylsulfonylmethane (DMSO2)) are both similarly known polar aprotic solvents (column 3, lines 20-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘254 in view of Luo article and ‘622 to use DMSO2 in place of DMSO with an expectation of predictably acceptable results, as both would be commonly known polar aprotic solvents that can be similarly used as evidenced by Darms and therefore DMSO2 would also be expected to act as a “poor solvent” as described by ‘254, and as a result the first solution would be “consisting essentially of” DMSO2, for the same reasons as “consisting essentially of” DMSO as discussed for claim 1 above.  As to preparing the DMSO2 solution by ultrasonically stirring at a temperature of 20-100 degrees C, this would be suggested by the combination of references with an expectation of predictably acceptable results, since for steps (c) and (e)  ultrasonic stirring and temperatures in the claimed range would be indicated for making combined materials. 
Claim 10: ‘622 would be understood to provide NaOH in the claimed range, noting the amount of NaOH and the amount of total material of the solution of 0033, and also note 0013 indicating 10-15 M.
Claim 11: ‘622 would be understood to provide EDA in the claimed range, noting the amount of EDA  and the amount of total material of the solution of 0033.
Claim 12: ‘622 would provide that the copper can be copper nitrate, for example (0033).
Claim 13: ‘622 would indicate the copper compound can be at 0.1 to 0.2 M  (note 0013).
Claim 14: ‘622 would be understood to provide hydrazine in the claimed range, noting the amount of hydrazine  and the amount of total material of the solution of 0033.
Claim 15: as to the DMSO2 dissolved in methanol, as in ‘254 the mixed solvent can have DMSO (replaced by DMSO2 as discussed for claim 9) and other “poor solvents’ which include alcohol and ethanol (note one or more) as well as “good solvent” (0013).  The Examiner takes Official Notice that methanol is the simplest alcohol (as applicant has not traversed this position from the Office Action of June 2, 2022, it is understood to be agreed to) and would be expected to act as a known alcohol and similarly to ethanol, and therefore the use of methanol as a “poor solvent” that can be used in combination with the DMSO or DMSO2 would be expected to be predictably acceptable.  With the ultrasonic stirring suggested for step (b) as discussed for claim 9 above, the DMSO2 understood to dissolve into the methanol.  As to the concentration, this would have been a matter of routine experimentation given the variety of materials that can be present. Note MPEP 2144.04(II)(A).
Claim 16: As to washing the nanowires and then dispersing in the solvent (DMSO2) solution, this would be indicated by ‘622, note 0013,
Claim 17: as to the amount of copper nanowires added to the first solution, ‘254 notes using 1-10 mmol/L (note 0056), with given a mol. weight of copper of about 63.5 g/mol, would give about 0.06 to about 0.6 g/L of copper nanowires. From this amount and the solvent used, it is understood that that the amount in ‘254 would overlap the range claimed, or at least indicate the suggestion to optimize the amount, giving a value in the claimed range. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 18: Luo article would indicate using silver nitrate in step (d) (page 2).
Claim 19: Luo article would use about 0.176 mol/L of Ag (page 2) to add to the nanowire solution, and it would have been optimized as to how much to add given the reaction described at page 3, giving a value in the claimed range.
Claim 20: steps (a), (b), (c), and (e) would be at temperatures between 20 and 100 degrees C as discussed for claim 9.  Claim (d) would be suggested to be at a temperature between 20-100 degrees C, with an expectation of predictably acceptable results, because Luo gives no temperature limit as to making the silver solution (note page 2) and temperatures in the range claimed would be suggested by the combination of references with an expectation of predictably acceptable results, since for the other steps temperatures in the claimed range would be indicated for making combined materials. 

Note McAlister (US 2014/0130401) discusses noted toxicity problems with methanol (0018).

Note Li, et al “Mixed-PtPd-Shell PtPdCu Nanoparticle Nanotubes Templated from Copper Nanowires as Efficient and Highly Durable Electrocatalysts” describes how copper wires can be dispersed in the polar aprotic solvent of DMSO and then galvanic displacement reaction provided with noble metals Pt and Cl added in solution (page 1186). 
Response to Arguments
Applicant's arguments filed September 2, 2022 have been fully considered but they are not persuasive.
Applicant has argued that their use of the term “consisting essentially of” for the first solution would exclude the toluene and/or chloroform required by ‘254 for the first solution.  The Examiner disagrees.  As discussed in detail in the rejection of claim 1 above, “consisting essentially of” has been treated as “comprising” as to this issue, and the first solution is understood to acceptably contain toluene and/or chloroform or other solvents, and applicant has not made a sufficient showing that the presence of these materials would materially affect the basic and novel characteristics of the claimed invention.  As to applicant being able to provide the coating without using the “good” solvents of toluene and/or chloroform, as claimed they are not excluded, and without the use of ammonia, as claimed ammonia is not excluded from the second solution and mix of second and first solution, and as well, solutions of metals can be provided without ammonia.  Therefore, the rejections are maintained.
As to the rejection of claims 9-20, further with the use of DMSO2, it is again argued that the “consisting essentially of” would prevent the use of toluene and/or chloroform, for the same reasons, and they do not require the “good solvents” of toluene and/or chloroform, and do not use ammonia, however, these arguments do not overcome the above rejection, for the same reasons as discussed above as to claim 1.  Therefore, the rejections are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718